DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) and perfect the priority, a certified translation must be submitted. Otherwise, it may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copies of foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200145997 A1 herein Luo. 
Claim 27, Luo discloses a communications method comprising: 
generating, by an integrated access and backhaul (IAB) node, indication information indicating a resource multiplexing type supported by a mobile termination of the (IAB) node and a distributed unit of the IAB node (0122, uplink capabilities communicated to parent nodes, since communicated thus generated); and sending, by the IAB, the indication information to a parent node of the IAB (0122, since communicated to the parent node, thus transmitting to parent node).

Claim 28, Luo discloses the communications method of claim 27, wherein each of the mobile termination and the distributed unit comprises one or more subunits, and wherein each of the one or more subunits corresponds to one or more of a cell, a cell group, a carrier, a carrier group, or an antenna panel (Fig. 3: 320, MT and DU).

Claim 29, Luo discloses the communications method of claim 28, wherein the indication information further indicates a resource multiplexing type of the one or more subunits of the mobile termination and the one or more subunits of the distributed unit (Fig. 3: 320, MT and DU).

Claim 30, Luo discloses the communications method of claim 27, wherein the resource multiplexing type comprises one or more of time division multiplexing (TDM), space division multiplexing (SDM), or full-duplex multiplexing (0122-0123).

Claim 31, Luo discloses the communications method of claim 30, wherein the mobile termination and the distributed unit simultaneously receive or send data under the SDM, and wherein the mobile termination and the distributed unit simultaneously (0034, simultaneously transmitting and receiving).

Claim 32, Luo discloses the communications method of claim 27, further comprising: receiving, by the IAB node, resource configuration information from the parent node, wherein the resource configuration information indicates a resource type of each of one or more subunits of the distributed unit (0111, 0121-0127, hard and soft resource types for different links).

Claim 33, Luo discloses the communications method according to claim 32, wherein the resource type indicates a transmission direction, and wherein the transmission direction comprises one or more of downlink, uplink, or flexible (0128, direction of communication and resource).

Claim 34, Luo discloses the communications method according to claim 27, further comprising: transmitting, by the IAB node, a signal on a resource by treating the resource as a hard resource, wherein the resource is a hard resource, a soft resource, or an unavailable resource (Fig. 4).

Claim 35, as analyzed with respect to the limitations as discussed in claim 27. Luo discloses a communications apparatus, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming (Fig. 1: various computing nodes thus processors and memories).

Claim 36, as analyzed with respect to the limitations discussed in claim 28.
Claim 37, as analyzed with respect to the limitations discussed in claim 29. 
Claim 38, as analyzed with respect to the limitations discussed in claim 30.
Claim 39, as analyzed with respect to the limitations discussed in claim 31. 
Claim 40, as analyzed with respect to the limitations discussed in claim 32.
Claim 41, as analyzed with respect to the limitations discussed in claim 33.
Claim 42, as analyzed with respect to the limitations discussed in claim 34.
Claim 43, as analyzed with respect to the limitations discussed in claim 27.
Claim 44, as analyzed with respect to the limitations discussed in claim 28.
Claim 45, as analyzed with respect to the limitations discussed in claim 29.
Claim 46, as analyzed with respect to the limitations discussed in claim 30.
Claim 47, as analyzed with respect to the limitations discussed in claim 31.
Claim 48, as analyzed with respect to the limitations discussed in claim 32.
Claim 49, as analyzed with respect to the limitations discussed in claim 33.
Claim 50, as analyzed with respect to the limitations discussed in claim 27.
Claim 51, as analyzed with respect to the limitations discussed in claim 28.
Claim 52, as analyzed with respect to the limitations discussed in claim 29.
Claim 53, as analyzed with respect to the limitations discussed in claim 30.
Claim 54, as analyzed with respect to the limitations discussed in claim 31.
Claim 55, as analyzed with respect to the limitations discussed in claim 32. 
Claim 56, as analyzed with respect to the limitations discussed in claim 33.

Claim 57, Luo discloses the communications method of claim 34, wherein the signal comprises synchronization signal block (SSB) and/or random access channel (RACH) signal (0115).

Claim 58, as analyzed with respect to the limitations as discussed in claim 57.

Conclusion
US 20200045563 A1and US 20200170010 A1 discloses systems and methods for resource allocation in an IAB network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468